EXHIBIT 10.31

 

FOURTH AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Fourth Amendment to Executive Employment Agreement (this “Agreement”) dated
March 13, 2013, to be effective as of October 10, 2012 (the “Effective Date”),
is by and between Coil Tubing Technology, Inc., a Nevada corporation (“Coil
Tubing”) and Jason Swinford, an individual (“Swinford”), each referred to herein
as a “Party” and collectively the “Parties”.

 

  W I T N E S S E T H:

 

WHEREAS, the Parties previously entered into an Executive Employment Agreement
on or around November 30, 2010, a copy of which is attached hereto as Exhibit A;
a First Amendment to Employment Agreement dated December 21, 2011, a copy of
which is attached hereto as Exhibit B; a Second Amendment to Employment
Agreement dated August 28, 2012, a copy of which is attached hereto as Exhibit
C; and a Third Amendment to Employment Agreement dated October 10, 2012
(effective August 28, 2012), a copy of which is attached hereto as Exhibit D
(collectively, the “Employment Agreement”);

 

WHEREAS, capitalized terms used herein shall have the meaning ascribed to such
terms in the Employment Agreement, unless otherwise stated herein or the context
requires otherwise;

 

WHEREAS, Coil Tubing previously granted Swinford certain Options pursuant to the
Employment Agreement, which Options were evidenced and documented by that
certain Stock Option Agreement dated August 28, 2012 (the “Option Agreement”), a
copy of which is attached hereto as Exhibit D, as modified by the Third
Amendment to Employment Agreement; and

 

WHEREAS, the Parties desire to enter into this Agreement to amend the Employment
Agreement, Option Agreement and the terms of the Options as provided below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, and other consideration,
including $10 paid to Swinford by Coil Tubing, which consideration the Parties
hereby acknowledge and confirm the receipt and sufficiency of, the Parties
hereto agree as follows:

 

1.           Amendment to Employment Agreement and Stock Option Agreement.

 

 

(a)           The Parties desire to and hereby amend the terms and conditions of
the 2012 Option, described and defined in (A) Section 4(c)(i) of the Employment
Agreement; and (B) Section 3(a)(iii) of the Option Agreement, to change, modify
and amend the vesting date of such 2012 Option from “December 31, 2012” to
“December 31, 2013”.  For the sake of clarity and in an abundance of caution,
the Parties agree and confirm that the 2012 Option shall be deemed to have not
vested to Swinford as of December 31, 2012, and shall instead vest to Swinford
(subject in all cases to the terms and conditions of the Employment Agreement
and Option Agreement), on December 31, 2013.  The Parties further confirm and
acknowledge that each reference in the Employment Agreement and the Option
Agreement (including, but not limited to Schedule 1c thereto) to such 2012
Option vesting to Swinford as of December 31, 2012 (including a reference only
to such options which vest on December 31, 2012), shall be automatically, and
without any action by either Party, subsequent to the execution of this
Agreement, and effective as of the Effective Date, reference such 2012 Option
vesting instead on December 31, 2013.   Collectively, this Section 1(a) shall be
referred to herein as the “Amendment”.

 

 

 

Fourth Amendment to Executive Employment Agreement

Coil Tubing Technology, Inc. and Jason Swinford



1 of 3

 

 

 

 

 

(b)           This Agreement shall evidence and document the Amendment to the
2012 Option and the terms and conditions of such Amendment shall automatically
be incorporated by reference into the Option Agreement and as such, it shall not
be necessary for the Parties to enter into a separate amendment or modification
to such Option Agreement other than this Agreement, which shall be prima facie
evidence of the effectiveness of such Amendment.

 

 

2.           Reconfirmation of Employment Agreement and Option Agreement. The
Parties hereby reaffirm all terms, conditions, covenants, representations and
warranties made in the Employment Agreement and Option Agreement, to the extent
the same are not amended hereby.

 

 

3.           Effect of Agreement. Upon the effectiveness of this Agreement, each
reference in the Employment Agreement and the Option Agreement to “Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to such Employment Agreement and Option Agreement, as applicable, as
modified or waived hereby, as applicable.

 

 

4.           Employment Agreement and Option Agreement to Continue in Full Force
and Effect.  Except as specifically modified herein, the Employment Agreement
and the Option Agreement and the terms and conditions thereof shall remain in
full force and effect.

 

 

5.           Effect of Facsimile and Photocopied Signatures. This Agreement may
be executed in several counterparts, each of which is an original.  It shall not
be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.  A copy of this Agreement
signed by one Party and faxed to another Party shall be deemed to have been
executed and delivered by the signing Party as though an original.  A photocopy
of this Agreement shall be effective as an original for all purposes.

 

 

 

[Remainder of page left intentionally blank.  Signature page follows.]

 

 

 

 

Fourth Amendment to Executive Employment Agreement

Coil Tubing Technology, Inc. and Jason Swinford

2 of 3

 



 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the Effective Date.

 

[signaturee10-31.jpg] 

 

 

Acknowledged and Agreed to by:

 

 

 

_______________________________

Herbert C. Pohlmann

 

Date: ______________________________

 

 

 

 

 

 

 

 

Fourth Amendment to Executive Employment Agreement

Coil Tubing Technology, Inc. and Jason Swinford

Page 3 of 3



 